        Case 1:19-cv-05188-WFK-SJB Document 19 Filed 07/02/20 Page 1 of 1 PageID #: 82
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                               Eastern DistrictDistrict
                                                 __________    of Newof York
                                                                         __________


                    Quizar Romualdo et al                         )
                             Plaintiff                            )
                                v.                                )      Case No.     19-cv-5188
            Guru Krupa 104 Corporation et al                      )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs                                                                                                           .


Date:          07/02/2020                                                                    /s Clela Errington
                                                                                             Attorney’s signature


                                                                                        Clela Errington [CE 1437]
                                                                                         Printed name and bar number
                                                                                    Michael Faillace & Associates, P.C.
                                                                                     60 East 42nd Street, Suite 4510
                                                                                          New York, NY 10165

                                                                                                   Address

                                                                                       cerrington@faillacelaw.com
                                                                                               E-mail address

                                                                                              (212) 317-1200
                                                                                              Telephone number

                                                                                              (212) 317-1620
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
